Citation Nr: 1204369	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from February 1945 to October 1945 and regular Philippine Army service from October 1945 to January 1946.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for pulmonary tuberculosis (PTB).  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in June 2010, the Veteran indicated that he wanted to have a hearing before the Board via video conference.  The Veteran was scheduled for a video conference hearing in September 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Pulmonary tuberculosis (PTB) did not have its onset during active service, was not manifested within three years of separation from active service, and is not shown to be otherwise related to the Veteran's active service. 


CONCLUSION OF LAW

Pulmonary tuberculosis (PTB) was not incurred in service or aggravated by service, nor may active tuberculosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the July 2009 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the July 2009 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from October 2000, and private treatment records dated June 1977 to June 2009.  

Although an examination or an opinion was not obtained in connection with the Veteran's claim, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2011). 

Here, the evidence does not indicate that the Veteran's claim may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between his claimed PTB and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disability and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  
Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As discussed below, the only evidence indicating that the Veteran's PTB may be associated with active service are the Veteran's own conclusory generalized statements, as well as March 2009 and March 2010 private nexus opinions, which relied on such statements and are contradicted by the evidence of record.  As discussed fully below, the Board finds that medical statements are not probative.  Consequently, VA was not required to afford the Veteran an examination as to the etiology of his PTB.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


II.  Decision  

The Veteran contends that service connection is warranted for his PTB.  In a June 2009 personal statement, the Veteran explained that he contracted PTB while serving as a guerilla during his military service.  He further added in his January 2010 notice of disagreement (NOD) that he was treated for PTB from 1946 to 1947.  The Veteran asserts that his PTB is attributable to his military service.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Tuberculosis may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within three years after termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis of any respiratory problems.  At an October 1945 physical examination, there were no abnormalities associated with the ear, nose, throat or lungs and no defects were noted.  Post service treatment records reflect diagnosis, treatment, and complaints surrounding the Veteran's PTB.  Specifically, a February 2009 certification statement from a private hospital indicates that the Veteran was treated for PTB from June 1965 to October 1965.  In September 1980, the Veteran was admitted to a private hospital after enduring a productive cough with whitish expectoration for approximately a month.  It was also noted that his sputum appeared to be old blood and streaked.  He was diagnosed with minimal PTB and discharged in October 1980.  In October 2000, VA outpatient treatment records reflect a diagnosis of PTB, Class III.  March 2006 private medical records indicate that the Veteran was admitted to a private hospital for complaints of difficulty breathing.  According to the clinical abstract/discharge summary, the Veteran was deemed to be a diagnosed case of PTB and was reported as being treated for approximately six months back in 2003.  See the March 2009 private clinical abstract/discharge summary.  September 2007 chest x-rays showed fibrohazed infiltrates in the right upper lung field with both lungs revealing reticular nodular densities.  The Veteran was assessed with minimal PTB.  A June 2009 private medical physician notes a diagnosis of PTB, and states that the Veteran was diagnosed with the disability while in service.  See the June 2009 medical certification form.  

Based upon the evidence in the claims file, the first time the Veteran's PTB is shown is in 1965, which is approximately 19 years following the Veteran's discharge from service.  The Board acknowledges that the Veteran has contended, in essence, that his PTB has existed since his military service.  Additionally, the Board is of course, aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, the evidence weighs against the Veteran's claim in this regard.  Again, the record establishes that there is no objective medical evidence of PTB during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records and the absence of post service treatment reports until many years after service substantiate this.  Moreover, "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is acknowledged that the Veteran has asserted throughout this appeal that he contracted PTB while serving as a guerilla in service.  Thus, his statements can be construed as alleging a continuity of tuberculosis since his military service.  However, the Board finds that the allegations of continuity are not credible.  The service treatment records reflect normal findings of the ears, nose, lungs and throat in October 1945 and no defects of any kind were noted.  The first complaints or treatment of PTB did not occur until 1965, several years after service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatoology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's testimony regarding his disabilities more than 63 years after service, standing alone, are not sufficiently credible to provide probative information.  

The Board notes that in support of his claim, the Veteran submitted two private medical statements.  In March 2009, E.C. M.D., stated that he has treated the Veteran at his clinic several times, beginning in 2000, and based upon a series of examination testing, tuberculosis has been diagnosed.  Dr. E.C. concluded that the Veteran acquired tuberculosis a long time ago, and it has worsened over the years.  He further added that "[t]here's a great possibility that he acquired the said illness during his Guerilla years due to excessive exposure and contact to different people that might have tuberculosis or symptoms of it."  In March 2010, the RO received a private medical statement from N.G., M.D.  Dr. N.G. indicated that he treated the Veteran several times from 1961 to 1963 and again in 1994.  He diagnosed the Veteran with PTB and noted that his PTB "started back in 1946 while still in military service as a [g]uerilla."  He opined that his PTB was aggravated while in the military.  

The Board considers both the March 2009 and March 2010 private medical opinions to be competent medical evidence; however they are not probative.  In this regard, there is no evidence that neither physician reviewed the Veteran's claims file.  Further, there is no evidence that the physicians took into account the absence of any ear, nose, throat, or lung abnormalities during service.  The Board acknowledges Dr. E.C.'s conclusion that there is a "great possibility" that the Veteran contracted PTB while in service, but despite these contentions, this opinion uses speculative language.  As a result, such medical evidence does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a medical nexus).  Similarly, although Dr. N.G. opined that the Veteran's PTB began in 1946, it appears that the private physician only offered a conclusory statement apparently based on the Veteran's historical account rather than a full discussion of the medical reports of record to support his opinion.  The Court has held on numerous occasions that medical opinions which are speculative, general or inconclusive in nature are of little, if any, probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court has also held that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the Board finds that the opinions of the private physicians are of little or no probative value, and that there is no competent evidence showing that the Veteran's PTB is related to his military service.  As such, there is no probative medical evidence suggesting a link between the Veteran's period of service and his PTB.  Without evidence of a nexus between the Veteran's military service and his PTB, service connection for PTB must be denied.  

The Board has also considered whether service connection for pulmonary tuberculosis is warranted on a presumptive basis.  The law provides a rebuttable presumption of service connection for active tuberculosis, which becomes manifested to a degree of 10 percent or more within three years after the date of separation from such service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  The Veteran must have served 90 days or more during a war period or after December 31, 1946.  Id.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Here, according to his service personnel records, the Veteran served for more than 90 days during World War II; however, there is no competent lay or medical evidence indicating that he experienced characteristic manifestations of tuberculosis within three years of separation from service.  As noted above, the Veteran was not diagnosed with PTB until June 1965, which is approximately 19 years after the Veteran's discharge from service.  As a result, the Veteran is not entitled to the benefit of the presumptive provision because it is not shown that tuberculosis was manifested within three years after discharge from active service.  38 U.S.C.A. § 1113 (West Supp. 2011).  

The Veteran himself believes that his PTB is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for pulmonary tuberculosis (PTB), and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for pulmonary tuberculosis (PTB) is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


